Citation Nr: 1426220	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  12-06 063	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a February 26, 2010 Board decision that denied the moving party recognition as the Veteran's surviving spouse for purposes of Department of Veterans Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to August 1991.  The moving party seeks recognition as the surviving spouse of the Veteran for the purpose of eligibility for VA benefits.

In a June 2011 written statement, the moving party raised the issue as to whether there was CUE in a January 2008 rating decision that denied entitlement to service connection for cause of death for burial purposes.  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDING OF FACT

The February 26, 2010 Board decision does not contain error based on the record and the law that existed at the time the decision was made such that, had the error not been made, reasonable minds could not differ that the outcome would have been manifestly different.

CONCLUSION OF LAW

The February 26, 2010 Board decision that denied the moving party's claim of entitlement to recognition as the Veteran's surviving spouse for purposes of VA benefits did not contain CUE.  38 U.S.C.A. § 7111(a) (West 2002); 38 C.F.R. §§ 20.1400, 20.1411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The United States Court of Appeals for Veterans Claims (Court) has held that the Veterans Claims Assistance Act of 2000 (VCAA) does not apply to claims of CUE.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).  Therefore, further discussion as to VA's duties to notify and assist under the VCAA is unnecessary.

A decision issued by the Board is final.  38 U.S.C.A. §§ 7103, 7104(a) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2013).  However, a final Board decision may be revised or reversed on the grounds of CUE.  38 U.S.C.A. § 7111(a) (West 2002).  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice, Rule 1400 through Rule 1411, codified at 38 C.F.R. §§ 20.1400, 20.1411 (2013).  Such a motion must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy that requirement.  Motions which fail to comply with the regulatory requirements shall be dismissed, without prejudice to refiling.  38 C.F.R. § 20.1404(b) (2013); see Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000).

The determination of whether a prior Board decision was based on CUE must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b)(1) (2013).  CUE is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. 
§ 20.1403(a); see also Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  38 C.F.R. § 20.1403(c); see also Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999) (expressly holding that in order to prove the existence of CUE, a claimant must show that an error occurred that was outcome-determinative, that is, an error that would manifestly have changed the outcome of the prior decision).

The following situations do not constitute CUE: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) VA failure to fulfill the duty to assist; (3) a disagreement as to how the facts were weighed or evaluated; and (e) the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the pertinent statute or regulation.  38 C.F.R. § 20.1403(d)-(e); see also 38 U.S.C.A. §§ 501(a), 7111 (West 2002); Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).

All of the evidence in the claims file has been thoroughly reviewed.  Although an obligation to provide sufficient reasons and bases in support of a decision exists, there is no need to discuss, in detail, all of the evidence submitted by the moving party or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided.  The moving party should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

VA death benefits may be paid to a surviving spouse who was married to the veteran (1) one year or more prior to the veteran's death or (2) for any period of time, if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. §§ 1102, 1304, 1541 (West 2002 & Supp. 2013); 38 C.F.R. § 3.54 (2013).  One claiming to be the spouse of a veteran has the burden to come forward with a preponderance of evidence of a valid marriage under the laws of the appropriate jurisdiction.  See Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  The term "surviving spouse" is defined as a person of the opposite sex who (1) was the lawful spouse of a veteran at the time of the veteran's death, and (2) who lived with the veteran continuously from the date of marriage to the date of the veteran's death, except where there was a separation which was due to the misconduct of, or procured by, the veteran without fault of the spouse, and (3) who has not remarried.  38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50(b)(1) (2013); see Gregory v. Brown, 5 Vet. App. 108 (1993).  Further, the person must not have lived with another person of the opposite sex and held herself out openly to the public to be the spouse of such other person.  38 C.F.R. § 3.50(b)(2).

The moving party asserts that the Board incorrectly applied the laws of the appropriate jurisdiction when it denied her claim of entitlement to recognition as the Veteran's surviving spouse.  She specifically contends that because she and the Veteran were married subsequent to the Veteran's divorce, their marriage was valid pursuant to Article 34 of the New Family Code of the Philippines (formerly Article 76).  In addition, the moving party argues VA should have considered the marriage valid based on a March 1988 memorandum from the Commander of the U.S. Naval Forces in the Philippines.

At the time of the February 2010 Board decision, Article 34 of the New Family Code of the Philippines provided that no license shall be necessary for the marriage of a man and a woman who have lived together as husband and wife for at least five years and without any legal impediment to marry each other.  The contracting parties shall state the foregoing facts in an affidavit before any person authorized by law to administer oaths.  The solemnizing officer shall also state under oath that he/she ascertained the qualifications of the contracting parties and found no legal impediment to the marriage.

In the February 26, 2010 decision, the Board found the Veteran and the moving party did not have a legally valid marriage under Article 34.  Specifically, the Board determined that the evidence did not support the finding that the Veteran and the moving party had lived together for five years prior to the October 1987 marriage solemnization.  The Board noted the Veteran's previous marriage to another woman as well as the Dissolution order issued by the State of California in September 1985.  The Board also considered the Marriage Contract, which showed the moving party and the Veteran solemnized their marriage in October 1987 and that the judge who solemnized the marriage had certified that no marriage license was presented to him because the marriage was performed under Article 76 (now Article 34).  In addition, the Board noted the October 1987 Affidavit signed by the judge indicating that both the Veteran and the moving party had obtained the age of maturity, had lived together as husband and wife for at least five years, desired to marry each other, and had two children together.  However, the Board found highly probative the moving party's statement in an October 2007 letter that she had not lived with the Veteran until November 1985.  In addition, the Board found there was no other documentation that supported the moving party's later contention that she had lived with the Veteran for five years prior to their October 1987 marriage solemnization.  As such, in the February 2010 decision the Board found the moving party was not entitled to recognition as the Veteran's surviving spouse for purposes of VA benefits.

Upon review, the Board finds that there was no CUE committed in the February 26, 2010 Board decision.  Initially, the Board notes that the moving party's assertion regarding the March 1988 memorandum is based on the adjudicator's weighing of the evidence and therefore is without merit.  The Court has held that a disagreement as to how the facts were weighed or evaluated does not constitute CUE.  Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).  Therefore, this argument does not provide a valid basis upon which to assert a claim of CUE.  

With respect to the moving party's other assertions, the moving party has not shown that the correct facts were not before the adjudicator at the time of the February 2010 decision.  In fact, in the decision the Board specifically noted the pertinent documents that the moving party highlights in her current CUE claim, to include the Dissolution order, the Marriage Contract, and the March 1988 memorandum.  In addition, the Board finds the law of the appropriate jurisdiction was not misapplied.  Article 34 requires that a couple live together as husband and wife for at least five years in order for their marriage to be considered valid.  Because the Board reasonably found the evidence did not show the moving party and the Veteran had lived together for five years prior to the October 1987 Marriage Contract, the moving party did not have a valid marriage to the Veteran under Article 34 and therefore could not be recognized as the Veteran's surviving spouse for purposes of VA benefits.  

Moreover, the Board finds the law is dispositive in this case as Article 34 provides that no license shall be necessary for the marriage of a man and a woman who have lived together "as husband and wife" for at least five years and without any legal impediment to marry each other.  Here, the evidence shows the Veteran was still legally married to another woman until September 1985.  As such, the Veteran and the moving party could not have been living together "as husband and wife" prior to September 1985 as there was a legal impediment.  Therefore, the evidence demonstrates that the Veteran and the moving party could have, at most, lived together "as husband and wife" for a little over two years prior to the signing of the Marriage Contract.  As a result, the Veteran and the moving party did not meet the requirements for a valid marriage under Article 34 at the time of the October 1987 marriage solemnization.  Therefore, the Board did not err in finding that the moving party had not presented a preponderance of evidence of a valid marriage under the laws of the appropriate jurisdiction at the time of the February 26, 2010 decision.  See Aguilar, 2 Vet. App. at 23.  

In sum, the Board finds that the February 26, 2010 decision properly applied the laws and regulations then in effect to the facts as they existed at the time.  As such, the claim of CUE must be denied.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.


ORDER

The motion to revise or reverse the Board's February 26, 2010 decision, which denied entitlement to recognition as the Veteran's surviving spouse for purposes of VA benefits, on the basis of CUE is denied.



                       ____________________________________________
	ROBERT C. SCHARNBERGER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



